In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Ruskin, J.), entered January 14, 1988, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We find that the Hearing Officer did not abuse his discretion in denying the petitioner’s application for the assistance of counsel at the preliminary parole revocation hearing (see, People ex rel. Calloway v Skinner, 33 NY2d 23).
In addition, we find that the petitioner’s admission to his parole officers that he used cocaine in violation of the terms of his parole was properly introduced into evidence at the petitioner’s final parole revocation hearing (see, People v Ronald W., 24 NY2d 732).
We have examined the petitioner’s remaining contentions and find them to be without merit. Mangano, J. P., Lawrence, Spatt and Harwood, JJ., concur.